        Case 3:20-cr-01904-AJB Document 36 Filed 09/14/20 PageID.317 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                Case No. 20CR1904-AJB

                                            Plaintiff,
                         vs.
                                                                JUDGMENT OF DISMISSAL
ROBERTO VELASQUEZ-GURROLA (1),


                                         Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      8:1326(a), (b) - Attempted Reentry of Removed Alien (Felony)(1)




Dated: 9/14/2020
                                                          Hon. Anthony J. Battaglia
                                                          United States District Judge
